                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 THOR ZURBRIGGEN et al., on behalf of
 themselves and on behalf of all others
 similarly situated,

                    Plaintiffs,

        v.                                            Case No. 1:17-cv-05648

 TWIN HILL ACQUISITION COMPANY,                       Honorable John J. Tharp, Jr.
 INC., a California corporation, AMERICAN
 AIRLINES GROUP INC., a Delaware                      Magistrate Judge Jeffrey Cole
 corporation, AMERICAN AIRLINES, INC.,
 a Delaware corporation, PSA AIRLINES,
 INC., a Pennsylvania corporation, ENVOY
 AIR INC., a Delaware corporation,

                    Defendants.


DEFENDANT AMERICAN AIRLINES, INC.’S RESPONSE TO THE SEALING OF THE
                 SECOND AMENDED COMPLAINT


       Pursuant to the Court’s Mandatory Initial Discovery Pilot Project (“MIDP”), American

Airlines, Inc. (“American”) produced numerous documents that it designated as confidential in

accordance with the parties’ Agreed Confidentiality Order. In their Second Amended Complaint

(“SAC”), Plaintiffs frequently refer to and/or quote excerpts from documents designated by

American as confidential. Thus, Plaintiffs sought leave to file a significant number of their

allegations in the SAC under seal. During the October 16, 2018 presentment hearing, this Court

instructed American to respond to Plaintiffs’ sealing motion and explain which of Plaintiffs’

allegations, if any, qualify for sealing under the Seventh Circuit’s sealing standard.

       In many of the 486 paragraphs of the SAC, Plaintiffs mischaracterize the content of the

documents that American produced and/or reference purported statements that are not relevant to
Plaintiffs’ claims. American views Plaintiffs’ mischaracterizations and over-inclusive references

to its internal documents as a misuse of the MIDP and an attempt to obtain publicity through

misinformation. It appears that Plaintiffs are attempting to stoke fear amongst American’s

employees and/or manipulate public opinion in the hopes that negative publicity will influence

the outcome of this case—regardless of its merits.

       With that said, rather than have the Court expend additional resources to address the

sealing of Plaintiffs’ allegations in the SAC, American has decided not to object to the Court

unsealing all of Plaintiffs’ allegations in the SAC if the Court deems it appropriate to do so.

American’s non-opposition to the unsealing of Plaintiffs’ allegations in the SAC, however, is

limited only to the allegations in the SAC. If Plaintiffs at some point seek to file in the public

record any particular document that American has designated as confidential, American will,

pursuant to the process set forth in the parties’ Agreed Confidentiality Order, consider at that

time what, if any, portions of each such document are appropriately de-designated.



Dated: December 14, 2018                       Respectfully submitted,

                                                 By:     /s/ Mark W. Robertson

                                                 Mark W. Robertson (NY Bar # 4508248)
                                                 (admitted pro hac vice)
                                                 O’MELVENY & MYERS LLP
                                                 Times Square Tower
                                                 7 Times Square
                                                 New York, New York 10036
                                                 Telephone: (212) 326-2000
                                                 Fax: (212) 326-2061
                                                 Email: mrobertson@omm.com

                                                 Susannah K. Howard (CA Bar # 291326)
                                                 (admitted pro hac vice)
                                                 O’MELVENY & MYERS LLP
                                                 Two Embarcadero Center, 28th Floor
                                                 San Francisco, California 94111



                                                 -2-
Telephone: (415) 984-8700
Fax: (415) 984-8701
E-mail: showard@omm.com

Larry S. Kaplan
KAPLAN, MASSAMILLO &
ANDREWS LLC
200 West Madison Street, 16th Fl.
Chicago, Illinois 60606
Telephone: (312) 345-3000
Fax: (312) 345-3119
E-mail: lkaplan@kmalawfirm.com

Attorneys for Defendants American Airlines
Group Inc., American Airlines, Inc., PSA
Airlines, Inc., and Envoy Air Inc.




-3-
                                    CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that, on this 14th day of December, 2018, copies

of the foregoing document and all exhibits thereto were filed with the Clerk of the Court through

the CM/ECF system, which will send notification of such filing to all counsel of record at the

email addresses on file with the Court.




                                                 By:   /s/ Mark W. Robertson
                                                            Mark W. Robertson




                                               -4-
